UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4725



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DONNIE J. AUSTIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-02-124)


Submitted:   February 27, 2004             Decided:   March 25, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David R. Lett, Richmond, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Michael J. Elston, Peter S. Duffey,
Assistant United States Attorneys, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donnie J. Austin was convicted of possession with intent

to distribute cocaine base, in violation of 21 U.S.C. § 841 (2000),

possession of cocaine base, in violation of 21 U.S.C. § 844 (2000),

possession of a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c) (2000), and possession of a

firearm    by    a   convicted   felon,    in   violation   of   18     U.S.C.

§ 922(g)(1,3) (2000).        On appeal, he alleges the evidence was

insufficient to support his conviction for possession of a firearm

in furtherance of a drug trafficking crime.

           We find that there is substantial evidence, taking the

view most favorable to the Government, to support the jury’s

verdict.        United States v. Glasser, 315 U.S. 60, 80 (1942).

Austin’s counsel asserts that the firearm found near crack cocaine

in Austin’s apartment should not be considered actively employed in

furtherance of his drug trafficking.        However, we must assume that

the jury resolved this issue in the Government’s favor. See United

States v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997).                Thus, we

deny Austin’s motion to substitute attorney, deny his motion to

extend time to file pro se formal brief, and affirm his conviction

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                  AFFIRMED


                                   - 2 -